DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-12, 14, 15 and 17-27 are pending, claims 13 and 16 having been cancelled, claims 15 and 17-20 having been withdrawn and claim 27 having been newly added.  Applicant's response filed December 1, 2022 is acknowledged.
Claims 1-12, 14 and 21-27 will be examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of claims 3-10, 21 and 23-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 7, 8, 11, 12, 14, 21-23, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/062520A2 to Thuler et al. (see machine translation) in view of U.S. Patent No. 7,658,198 to Brinker et al.
As to claim 1, Thuler discloses a vessel cleaning apparatus, comprising a suction lance (see Thuler Fig. 1C, ref.#1, 14b, 14a; paragraph [0094]) and a flushing lance (see Thuler Fig. 1B and 1C, ref.#4, paragraphs [0096]-[0098]), wherein the suction lance has a suction tube (see Thuler Fig. 1C, ref.#14a, 14b) having an open suction end (see Thuler Fig. 1C, ref.#1a) that is connected to a disposal connection end (see Thuler Fig. 1B and 1C, ref.#4b and 5), the disposal connection end being arranged opposite the suction end, the open suction end being connected to the disposal connection end via a suction passage formed continuously in the suction tube, wherein the suction lance is configured to suck off fluid from a vessel and to lead the fluid off at the disposal connection end of the suction lance (see Thuler paragraphs [0094]-[0096]), wherein the flushing lance has a flushing tube (see Thuler Fig. 1B and 1C, ref.#4) having a flushing end (see Thuler Fig. 1B and 1C, ref.#2, 2a) that is connected to a supply connection end (see Thuler Fig. 1B, ref.#4a), the supply connection end being arranged opposite the flushing end, the flushing end being connected to the supply connection end via a flushing passage formed continuously in the flushing tube, wherein the flushing lance is configured to receive the fluid at the supply connection end of the flushing lance and to expel the fluid at the flushing end of the flushing lance (see Thuler paragraphs [0096]-[0098]).
Thuler does not explicitly disclose that the suction lance and the flushing lance are displaceable relative to one another in the longitudinal direction and are preloaded away from one another in the longitudinal direction by a preload spring.  Thuler discloses the need of different lengths of the suction tube to account for differing heights of vessels (see Thuler paragraph [0060]).  Brinker discloses a similar vessel cleaning device wherein the suction tube length is adjustable relative to the flushing lance using a preload spring that is preloaded away from one another (see Brinker Fig. 4, ref.#238;  col. 4, line 49-58).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Thuler to include a preloaded spring to have the suction lance and the flushing lance displaceable relative to one another in the longitudinal direction as disclosed by Brinker in order to improve the ease of use of Thuler in differing vessel heights.  The recitation “in a normal position of use of the vessel cleaning apparatus” is considered an intended use and/or recitation drawn to articles worked upon that does not provide structural relevance to the apparatus claim.
  As to claim 2, the combination of Thuler and Brinker discloses that the suction tube can be arranged concentrically and spaced apart in the flushing tube (see Thuler Fig. 1B and 1C where suction tube 13a is concentric to and spaced apart in the flushing tube 4).
As to claims 3 and 23, the combination of Thuler and Brinker disclose that the flushing lance has a flushing head at the flushing end of the flushing tube where, in the flushing head, the flushing passage extends as a flushing head passage while changing direction away from the longitudinal direction and leads to a flushing opening at an outer periphery of the flushing head (see Thuler Fig. 1C, nozzle head 2a at the flushing end of the flushing tube; see, e.g., paragraphs [0009], [0027] and [0090] where the flushing passage leads to the nozzle hole (read as flushing head passage to fluid opening at an outer periphery of the flushing head) and where Fig. 1C shows the fluid path changing a direction away from the longitudinal direction).
As to claims 7 and 8, the combination of Thuler and Brinker discloses that the flushing head is rotatable and is rotatably driven (see Thuler paragraph [0014], [0026]-[0027], [0090]).
As to claim 11, the combination of Thuler and Brinker discloses that the fluid expelled by the flushing lance can be air and thus the vessel cleaning apparatus is fully capable of serving as a drying apparatus (see Thuler paragraph [0016]).
As to claim 12, the suction head 1a of Thuler appears to be curved (see Thuler Fig. 2A, ref.#1a) and thus considered non-planar.  To the extent that it could be argued that Thuler does not disclose a non-planar suction end, Brinker discloses a similar vessel cleaning apparatus wherein the suction end is non-planar (see Brinker Fig. 4, ref.#204, 255, 256 and col. 7, lines 17-24).  It would have been obvious to one of ordinary skill in the art at the time of filing to have a non-planar suction end as disclosed by Brinker in order to permit removal of waste located adjacent the bottom (see Brinker col. 7, lines 17-24).
As to claim 14, the rotating nozzle 2a disclosed by Thuler can be considered as “a mechanical cleaning apparatus” that is provided in a region of the flushing end.
As to claim 21, the suction lance disclosed by the combination of Thuler and Brinker is fully capable of sucking off fluid from a vessel at the suction end of the suction lance against the direction effect of gravity and to lead the off at the disposal connection end of the suction lance (see Thuler Fig. 1C).
As to claim 22, the combination of Thuler and Brinker discloses that the fluid can be at least one of cleaning liquid and compressed air (see Thuler paragraph [0016]).
As to claim 26, the combination of Thuler and Brinker discloses that the flushing head is rotatable about the flushing tube and is thus considered as being rotatably fastened to the flushing tube (see Thuler paragraph [0027]).
As to claim 27, the flushing lance of the cleaning apparatus of the combination of Thuler and Brinker is fully capable of moving upwardly and downwardly within the vessel.  The recitation “the normal position of use” is considered an intended use and/or recitation drawn to articles worked upon that does not provide structural relevance to the apparatus claim.

Claim(s) 4-10, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/062520A2 to Thuler et al. (see machine translation) in view of U.S. Patent No. 7,658,198 to Brinker et al. as applied to claim 3 above, and further in view of U.S. Patent App. Pub. No. 2016/0341431 to Topfer.
Thuler and Brinker are relied upon as discussed above with respect to the rejection of claim 3.
As to claim 4, Thuler does not explicitly disclose that the flushing head is polygonal and the flushing opening is arranged in an outer marginal region radially inwardly of the outer periphery of the polygonal flushing head.  The shape and configuration of the rotating nozzle head are considered as design choices that are known to those of ordinary skill in the art.  Topfer discloses rotatable nozzle head of various shapes and flushing opening arrangements, including a rotatable nozzle head that is polygonal and the flushing opening is arranged in an outer marginal region radially inwardly of the outer periphery of the polygonal flushing head (see, e.g., Topfer Fig. 5A and 5B with various openings and sides; paragraphs [0072]-[0078]) and Brinker discloses a similar vessel cleaning apparatus where the rotatable nozzle head rotates about the longitudinal axis while spraying outwardly (see Brinker Fig. 10, ref.#203, col. 2, lines 1-14).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Thuler to use the rotatable nozzle head as disclosed by Topfer and the results would have been predictable (combining prior art elements according to known methods to yield predictable results is prima facie obvious; simple substitution of one known element for another to obtain predictable results is prima facie obvious – see MPEP 2143(I)(A)and (B)). Furthermore, changes in shape are prima facie obvious (see MPEP 2144.04(IV)(B)).
As to claim 5, the combination of Thuler, Topfer and Brinker discloses that, in the flushing head, the flushing passage can branch into at least two flushing head passages that each lead to an associated flushing opening at the outer periphery of the flushing head (see Thuler paragraph [0027] where the nozzle head contains a plurality of nozzles; Topfer Fig. 5A and 5B, ref.#54, 78 and paragraphs [0074]-[0078] disclosing a plurality of flushing head passages that lead to a flushing opening at the outer periphery of the flushing head.  
As to claim 6, the combination of Thuler, Topfer and Brinker discloses a structure, into which the flushing head passage leads, is formed at the outer periphery of the flushing head (see Thuler Fig. 1C where the nozzle head can be considered a structure; see Topfer Fig. 5A, 5B where rotation element can be considered a structure or beveled region 82 can be considered a structure).
As to claims 7 and 8, the combination of Thuler, Topfer and Brinker discloses that the flushing head can be rotatable.  As discussed above with respect to the rejection of claim 4, Topfer discloses rotatable nozzle head of various shapes and flushing opening arrangements, including a rotatable nozzle head that is polygonal and the flushing opening is arranged in an outer marginal region radially inwardly of the outer periphery of the polygonal flushing head (see, e.g., Topfer Fig. 5A and 5B with various openings and sides; paragraphs [0072]-[0078]) and Brinker discloses a similar vessel cleaning apparatus where the rotatable nozzle head rotates about the longitudinal axis while spraying outwardly (see Brinker Fig. 10, ref.#203, col. 2, lines 1-14).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Thuler to use the rotatable nozzle head as disclosed by Topfer and the results would have been predictable (combining prior art elements according to known methods to yield predictable results is prima facie obvious; simple substitution of one known element for another to obtain predictable results is prima facie obvious – see MPEP 2143(I)(A)and (B)).  The flushing head of the combination of Thuler, Topfer and Brinker is rotatable and rotatably driven (see Topfer paragraphs [0072]-[0074]).
As to claim 9, the combination of Thuler, Topfer and Brinker further discloses that the flushing head passage leads from the flushing head at an angle to a radial line of the flushing head and the flushing head is set into rotation by a recoil of the exiting fluid (see Topfer paragraphs [0072]-[0078]).
As to claim 10, the use of seals to rotatably support a flushing head is well known in the art and does not provide patentable significance (see, e.g., Topfer paragraph [0005]-[0006] disclosing that various rotary couplings are known in the art and paragraph [0076] disclosing rotary bearings; see also Brinker col. 5, line 54 – col. 6, line 40 disclosing retainer clips).
As to claim 24, the combination of Thuler, Topfer and Brinker discloses that the flushing head can be star-shaped (see Topfer Fig. 5A where the shape of the flushing head can be considered star-shaped), and to the extent that more rotation elements are needed to make a star-shape, duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)).  Furthermore, changes is shape are prima facie obvious (see MPEP 2144.04(IV)(B)).
As to claim 25, while the combination of Thuler, Topfer and Brinker does not explicitly disclose the two flushing head passages each lead to twelve flushing openings at the outer periphery of the flushing head, the number of periphery openings are considered mere design choice well within the skill of one of ordinary skill in the art in order to optimize the cleaning of the vessel.

Response to Arguments
Applicant's arguments filed December 1, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments to Brinkler, as discussed in the above rejection, Brinker discloses that the suction tube length is adjustable relative to the flushing lance using a preload spring that is preloaded away from one another (see Brinker Fig. 4, ref.#238;  col. 4, line 49-58).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Thuler to include a preloaded spring to have the suction lance and the flushing lance displaceable relative to one another in the longitudinal direction as disclosed by Brinker in order to improve the ease of use of Thuler in differing vessel heights  Thus, the combination of Thuler and Brinkler discloses that the suction lance and flushing lance are displaceable relative to one another (i.e., the flushing lance is considered displaceable relative to the suction lance if the suction lance is held stationary).  As discussed above, the recitation “in a normal position of use of the vessel cleaning apparatus” is considered an intended use and/or recitation drawn to articles worked upon that does not provide structural relevance to the apparatus claim.  With respect to the intended use recitations of the claim and recitations drawn to processing materials or articles worked upon, which do not provide structural relevancy to the claimed apparatus invention, the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714